Citation Nr: 0003605	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, rated 10 percent disabling 
prior to July 31, 1999, and noncompensable since July 31, 
1999.

2.  Entitlement to a permanent and total disability rating 
for non-service connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to July 31, 1999, the veteran had no more than 
slight right knee impairment with minimal limitation of 
motion and functional limitation due to pain; there is no 
current objective evidence of functional limitation due to 
pain or instability.

3.  The veteran has presented plausible evidence to support 
his claim of entitlement to a permanent and total disability 
rating for non-service connected pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder prior to July 31, 1999, and for a 
compensable evaluation subsequently have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§§ 3.105(e), 3.321(b)(1), 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The veteran's claim of entitlement to a permanent and 
total disability rating for non-service connected pension 
purposes is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Leonard M. Pickering, M.D., in a January 1995 orthopedic 
evaluation of the veteran's right knee, indicated that it was 
his impression that the veteran had a medial meniscus tear of 
the right knee associated with an anterior cruciate ligament 
injury.  The examiner noted that the veteran initially 
injured his right knee during his service in the Persian Gulf 
War and subsequently reinjured it in a work-related fall.  
Upon examination, the veteran had an anterior drawer sign but 
there was no gross evidence of a posterior drawer sign.  
There was evidence of quadriceps atrophy and the veteran had 
a positive McMurray's sign at the medial joint line.  His 
lateral ligaments appeared to be grossly intact and X-ray 
studies of the right knee showed well-maintained joint 
surfaces with some scalloping of the patella present.  The 
physician recommended the veteran undergo magnetic resonance 
imaging (MRI) scan and future consideration of surgery.

In an April 1995 evaluation, Roland J. Brandt, D.O., noted 
that the veteran complained of right knee pain in the medial 
aspect and that his knee would pop, lock and give out.  He 
reported only occasional swelling and stated that the motion 
of his knee felt like sandpaper.  The veteran used a cane in 
his left hand to assist his ambulation.  The physician found 
that the veteran had mild atrophy of the quadriceps 
musculature.  There was no evidence of right knee swelling, 
redness or increased warmth on palpation.  There was 
tenderness along the medial aspect of the knee with 
palpation.  Lachman's sign showed no evidence of instability 
of the anterior cruciate ligament.  Anterior and posterior 
drawer tests were negative and varus and valgus stress 
examinations showed no evidence of laxity in the collateral 
ligaments.  McMurray testing revealed some increased 
discomfort in the medial aspect without clicking; however the 
lateral aspect was unremarkable.  His right knee motion was 
symmetrical with his left knee.  His patella and Achilles 
reflexes were both 2+/4 bilaterally and X-ray studies of the 
right knee showed no evidence of fracture, dislocation or 
subluxation.  Articular surfaces were normal with no evidence 
of joint space narrowing.  The examiner diagnosed right knee 
pain.  The examiner noted that the veteran had not worked 
since his November 1994 knee injury.

A May 1995 private MRI study of the veteran's right knee 
showed small synovial effusion.  There were no other specific 
abnormalities.

A September 1995 VA compensation examination shows that the 
veteran complained that his right knee locked up and had a 
tendency to give out.  He experienced some pain and 
periodically, his knee would swell with prolonged walking.  
He indicated that squatting was difficult due to pain in his 
knees.  Examination of his right knee showed no evidence of 
swelling or deformity.  Nor was there any evidence of 
quadriceps muscle atrophy.  The veteran exhibited pain with 
patellar compression; however his joint line was nontender.  
McMurray and drawer signs were negative and X-ray studies of 
the right knee appeared to be normal.  The examiner diagnosed 
internal derangement of the right knee.  The examiner further 
opined that, while it was possible that there was some 
internal traumatic pathology, there was no clinical evidence 
at that time.  It was recommended that the veteran undergo a 
MRI study.

The November 1996 report of a VA general medical examination 
shows that the veteran had been employed for a few months and 
had to quit in November 1995 because he was unable to walk to 
work due to weakness.  He complained of right knee pain and 
that the knee "pop[ped]."  He also complained that the knee 
tended to give out and stated that he had fallen on frequent 
occasions.  If he sat for too long a period he would 
experience right knee swelling and numbness.  He wore a right 
knee brace.  The examiner noted tenderness over the lateral 
and posterior aspects of the right knee.  There was no 
evidence of effusion, heat, redness or instability.  Right 
knee flexion was to 135 degrees and extension to 0 degrees.  
The examiner diagnosed internal derangement of the right 
knee.

VA treatment records, dating from February to April 1997, 
show that the veteran was assessed with torn meniscal 
cartilage.  

During his April 1997 personal hearing, the veteran testified 
that he experienced chronic right knee pain.  He wore a right 
knee brace and used a cane for ambulation.  The veteran 
stated that his right knee would swell a lot during extreme 
temperatures.  It also would give out and lock up two to 
three times a week.  He described his right knee as very 
unstable.  

At his May 1997 VA orthopedic examination, the veteran 
complained of a burning sensation in his right knee and a 
tendency for the joint to give out.  He stated that he had to 
use a cane at times.  The veteran also had left knee 
complaints at the time and complained of pain when squatting.  
There was no swelling or deformity of the right knee.  The 
examiner observed that the veteran's quadriceps muscle was 
well developed and that the veteran had some tenderness on 
palpation over the right knee, but that the patella was 
stable and translation was normal.  The right knee range of 
motion was 0 to 130 degrees with a complaint of pain.  
McMurray's sign was negative and the drawer sign was 1+ 
positive.  There was no joint line tenderness.  The examiner 
noted that an October 1996 MRI study of the right knee showed 
impressions of tears in the posterior horn of the medial 
meniscus and minimal degenerative joint disease in the medial 
compartment.  The examiner diagnosed the same.  

A December 1997 examination for the Michigan Department of 
Social Services shows a history of bilateral knee injury 
described as meniscal tears and degenerative arthritis.  
Pertinent abnormal findings showed decreased range of motion 
in both knees.  The veteran was shown to use a cane and knee 
brace as assistive devices medically required for ambulation.  
An April 1998 examination report from the same agency again 
notes that the veteran had decreased range of motion in both 
knees and used both a knee brace and cane.

During his August 1998 VA orthopedic examination, the veteran 
complained that his right knee gave out frequently and 
popped.  He also complained of swelling and pain and stated 
that he used a knee brace.  The examiner noted that the 
veteran had an elastic right knee brace and walked with a 
slow gait and without a cane.  There was no evidence of any 
right leg neurological deficits, muscle atrophy or swelling.  
The examiner found that the veteran had normal right knee 
alignment, with no deformity, swelling or effusion.  He 
complained of pain on palpation over the patella and the 
patellar position was normal.  There was no joint line 
tenderness.  Drawer and McMurray signs were negative, as was 
the Lachman sign.  Right knee range of motion was 0 to 140 
degrees with complaints of pain.  X-ray studies of the right 
knee were within normal limits without evidence of arthritis.  
The examiner noted that a MRI study had been ordered, but 
that the veteran failed to report for the study.  The 
examiner diagnosed subjective complaints of bilateral knee 
pain with no objective evidence of orthopedic pathology and 
opined that these subjective complaints of pain and weakness 
were not likely to limit the functional ability of the 
joints.  The examiner also noted that there was no history of 
flare-ups.

A February 1999 rating decision proposed to reduce the 
evaluation for the veteran's right knee disorder to a 
noncompensable rating because there was no objective evidence 
of any current disability at the time.  The veteran was 
notified of the proposed reduction and given an opportunity 
to present additional evidence.  He did not respond.  A May 
1999 rating decision reduced the veteran's right knee 
evaluation to 0 percent effective July 31, 1999.

Analysis

Right Knee Disorder

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist, 38 U.S.C.A. § 5107(a) (West 1991), because it is a 
new claim and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished.  Id.

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction); Brown v. Brown, 5 Vet. App. 413, 
418 (1993) (length of rating is measured from effective date 
of rating to the effective date of the reduction).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

When there is a change in a previously assigned diagnosis or 
etiology, the effect on the current disability rating must be 
considered.  38 C.F.R. § 4.13.  The goal is to reconcile and 
continue the diagnosis or etiology upon which service 
connection was granted.  Id.  When any change in evaluation 
is required, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examination or in use of descriptive terms.  Id.  Of course, 
the rating agency is not precluded from correcting an 
erroneous rating or otherwise assigning a proper rating 
according to 38 C.F.R. § 4.7.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's right knee disorder has been and is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides a 10 percent evaluation for slight impairment of the 
knee, a 20 percent evaluation for moderate impairment, and a 
30 percent evaluation for severe recurrent subluxation or 
lateral instability.  In every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include:  Code 5256, ankylosis of the 
knee; Code 5260, limitation of flexion of the leg; Code 5261, 
limitation of extension of the leg; and Code 5262, impairment 
of the tibia and fibula.  However, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261 or if there is X-ray evidence of 
arthritis and painful motion.  VAOPGCPREC 9-98.  The opinion 
also specified that the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
Id.  

The medical evidence of record shows that prior to the August 
1998 examination, the only indication of right knee 
instability was a January 1995 positive McMurray's sign and a 
May 1997 positive drawer sign.  Otherwise, the examinations 
show no evidence of instability or more than slight 
limitation of motion.  Based on these findings, it cannot be 
concluded that, under Diagnostic Code 5257, more than slight 
impairment had been demonstrated prior to July 31, 1999. 

Furthermore, while the May 1997 VA examiner noted that an 
earlier MRI study indicated minimal degenerative joint 
disease, the overwhelming volume of evidence, both X-ray and 
MRI studies, show that the veteran's right knee was well-
aligned without evidence of arthritis.  Therefore, the Board 
finds that 38 C.F.R. §§ 4.71a, Diagnostic Code 5003, and 
VAOPGCPREC 9-98 are not for consideration in this claim.

In evaluating the veteran's rating subsequent to July 31, 
1999, the Board finds initially that the August 1998 VA 
orthopedic examination was full and complete.  In this 
regard, it is noted that a MRI study of the right knee was 
also scheduled; however, the veteran failed to report for the 
study.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has 
duty to assist the veteran, not a duty to prove his claim 
while the veteran remains passive); accord Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Further, the veteran was properly 
advised of the proposed reduction and his ability to submit 
additional evidence.  

The Board acknowledges the veteran's complaints of right knee 
pain and instability.  However, considering these factors in 
conjunction with the August 1998 VA examiner's opinion that 
the veteran had no functional limitation as a result of his 
subjective complaints, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
for the right knee disability commencing July 31, 1999.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7 (1996) (Board 
need not assign a separate rating for functional loss due to 
pain or weakness when the diagnostic code is not predicated 
on range of motion); Spurgeon v. Brown, 10 Vet. App. 194 
(1997) (even if a separate rating for pain is not required, 
the Board is still obligated to provide reasons and bases 
regarding application of the regulation).

In addressing these issues, the Board has consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence does not show additional 
limitation of motion to an extent which would warrant a 
higher rating.  Thus, the Board finds that none of these 
regulations are more appropriate for the veteran's right knee 
disability

Neither does the Board find that the veteran's right knee 
disability is so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right knee injury has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.

Pension Claim

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) 
(1999).  Total disability exists when there is any impairment 
of the mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  
38 C.F.R. § 3.340(b).  See 38 U.S.C.A. § 1502(a) (defining 
permanent and total disability).    

In this case, the Board finds that the veteran has presented 
plausible evidence in support of his claim for entitlement to 
non-service connected disability pension benefits.  See 
Vargas-Gonzales v. West, 12 Vet. App. 321, 329 (1999) 
(finding that a pension claim was well grounded when the 
veteran had qualifying wartime service, he completed the VA 
pension application as to his income, he might have the 
requisite total disability rating when all of his non-service 
connected disabilities were properly evaluated, and as to 
unemployability there was plausible evidence of record that 
he has had to resign from jobs due to his health problems and 
that he received some state-sponsored assistance).  
Therefore, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent prior to July 31, 1999, and 
for a compensable evaluation commencing July 31, 1999, is 
denied.

The veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected disability 
pension purposes is well grounded; to this extent, the appeal 
is granted.  


REMAND

As indicated above, the Board has determined that the 
veteran's claim for non-service connected disability pension 
benefits is well grounded.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).  The veteran's last VA general medical 
examination, evaluating his nonservice-connected disabilities 
was performed in November 1996, three years ago.  Moreover, 
the August 1998 VA orthopedic examiner noted that the veteran 
had not worked the prior two years because of congestive 
failure [sic] and that he was taking medication for an 
anxiety disorder.  These disabilities have not been evaluated 
for consideration of his pension claim.  The Board finds that 
another VA examination is required to determine the current 
status of the veteran's disabilities.  

The claims folder shows that the veteran received VA medical 
care at least through April 1997.  The veteran should be 
asked to provide information as to any medical care received 
for his alleged non-service connected disabilities since that 
time.  

A review of the claims folder reveals that the veteran was 
awarded Social Security Administration (SSA) benefits in 
December 1998.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he compile and return a 
complete list of all disabilities he 
currently experiences.  He should comment 
on how these disabilities affect his 
ability to function.  In addition, the RO 
should request that the veteran provide 
the names and addresses of any VA or 
private medical providers who have 
provided medical care for any of the 
disabilities listed since April 1997.  
Finally, the RO should request the 
veteran to complete and return and up-to-
date employment information statement.  

2.  After securing the necessary 
releases, the RO should attempt to obtain 
medical records from the VA or private 
medical providers listed by the veteran, 
if any.  Any records should be associated 
with the claims folder.  

3. With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of records pertaining to 
his award from the SSA and the records 
pertinent to the his claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The RO should afford the veteran a VA 
general medical examination to determine 
the nature and extent of all alleged 
current disabilities.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder, to include the veteran's 
statement of disabilities requested 
above, must be made available to the 
physician for review prior to the 
examination, and the medical opinion 
should indicate whether the review was 
completed.  The physician is specifically 
asked to list the appropriate diagnosis 
for any current disability present and to 
comment on the effect of any disabilities 
found on the veteran's ability to secure 
or retain employment.  Prior to the 
examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination. 
   
5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to a permanent and 
total disability rating for non-service 
connected disability pension purposes.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Member, Board of Veterans' Appeals







